 Case 19-13300         Doc 177     Filed 06/16/20 Entered 06/16/20 11:54:42           Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

In re:                                            )
                                                  )
SOMERVILLE BREWING COMPANY,                       )      CHAPTER 11
                                                  )      CASE NO. 19-13300-JEB
                        Debtor                    )

                STATEMENT OF NO OBJECTION RE APPLICATION FOR
                   COMPENSATION FILED BY DEBTOR’S COUNSEL

         Mark G DeGiacomo, the duly appointed Chapter 7 trustee in the bankruptcy estates of R.

Jeffrey Leiter and Caitlyn M. Jewell (Case No. 20- 10232) (the “Trustee”) hereby submits this

statement of no objection concerning the Application for Compensation filed by Debtor’s

counsel (Doc. #150).

         In connection therewith the Trustee states:

         1.     On September 27, 2019, Somerville Brewing Company (“Somerville Brewing”)

filed a voluntary petition pursuant to Chapter 11 of the Bankruptcy Code.

         2.     On January 30, 2020, R. Jeffrey Leiter and Caitlyn M. Jewell (the “Individual

Debtors”) filed a voluntary petition pursuant to Chapter 7 of the Bankruptcy Code (the

“Individual Bankruptcy Estate”).

         3.     The Individual Debtors own 100% of the outstanding shares of stock in

Somerville Brewing.

         4.     On April 27, 2020, the Trustee filed an Objection to the assertion by the

Individual Debtors that the amount of $33,000 which they contributed to the retainer that was

paid to Attorney Nina Parker to serve as counsel for Somerville Brewing (the “Retainer”) should

be exempt (the “Objection”).

         5.     The hearing on the Objection is currently scheduled to take place on July 7, 2020.


                                                  1
10816776v1
 Case 19-13300        Doc 177     Filed 06/16/20 Entered 06/16/20 11:54:42              Desc Main
                                   Document     Page 2 of 2




       6.      On May 1, 2020, Attorney Parker filed her Application for Compensation which,

among other things, requests authority to pay her interim compensation from the Retainer.

       7.      On June 10, 2020, this Court entered an Order requesting that the Trustee file a

statement concerning the use of the Retainer to pay any allowed interim compensation.

       8.      The Trustee hereby advises the Court that he has no objection to the allowance of

the application for compensation on an interim basis but he requests that the Order indicate that it

is without prejudice to the rights of the Trustee to assert that the funds should be returned to the

Individual Bankruptcy Estate.



                                               MARK G. DEGIACOMO, CHAPTER 7 TRUSTEE OF
                                               THE ESTATE OF R. JEFFREY LEITER AND
                                               CAITLIN M. JEWELL,


                                                      /s/ Mark G. DeGiacomo
                                               Mark G. DeGiacomo, Esq. BBO #118170
                                               Murtha Cullina LLP
                                               99 High Street
                                               Boston, MA 02110
                                               617-457-4000 Telephone
                                               617-482-3868 Facsimile
Dated: June 16, 2020                           mdegiacomo@murthalaw.com




                                                  2
